Citation Nr: 1802922	
Decision Date: 01/12/18    Archive Date: 01/23/18

DOCKET NO.  12-24 251A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen entitlement to service connection for residuals of a traumatic brain injury (TBI); and, if so, whether service connection is warranted.  

2.  Whether new and material evidence has been received to reopen entitlement to service connection for headaches; and, if so, whether service connection is warranted.  

3.  Entitlement to service connection for diabetes mellitus type II.  

4.  Entitlement to service connection for hypertension.  

5.  Entitlement to service connection for tinnitus.  

6.  Entitlement to service connection for a psychiatric disorder.  



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to September 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in October 2011 and September 2013 by a Department of Veterans Affairs (VA) Regional Office (RO).  The 2011 rating decision denied service connection for tinnitus, diabetes mellitus type II, hypertension, depression, and anxiety.  The 2013 rating decision denied reopening claims for service connection for mild cerebral concussion (also claimed as TBI) and headaches.

In a rating decision dated in June 2014, the RO denied service connection for posttraumatic stress disorder (PTSD).

In May 2016, the Board remanded the case to schedule a Board hearing.  In August 2017, the Veteran and his spouse testified at a Travel Board hearing before the undersigned Veterans Law Judge.  

The Board has combined the separately adjudicated and perfected claims of service connection for depression and anxiety as a single claim for a psychiatric disorder, as set out on the title page of this decision.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009).  

The decision below addresses the issues of service connection for TBI, headaches, diabetes mellitus type II, and hypertension.  The issues of service connection for tinnitus and a psychiatric disorder are addressed in the remand section following the decision and are REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  The Veteran incurred a head injury/cerebral concussion during active duty service, and his headaches began during service after the head injury.  

3.  The Veteran's diabetes and hypertension are not related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a head injury/cerebral concussion have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

2.  The criteria for service connection for headaches have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

3.  The criteria for service connection for diabetes mellitus type II have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

4.  The criteria for service connection for hypertension have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has limited its discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

I.  Previously Denied Claims-Head Injury/headaches

In August 1974, the Veteran filed claims of service connection for headaches and dizziness.  By a January 1976 rating decision, the issues of service connection for headaches and cerebral concussion were denied.  He was notified of the decision by letter in February 1976, which was mailed to the then current mailing address of record.  In response, the Veteran submitted a statement in November 1976, which was labeled "NOTICE OF DISAGREEMENT" (NOD).  He stated that he disagreed with the decision and explained why.

This November 1976 statement constituted a proper and timely NOD with the January 1976 rating decision regarding a head injury and headaches.  See 38 C.F.R. §§ 19.113; 19.118 (1976).  A statement of the case (SOC) was to be subsequently issued by the RO.  See 38 C.F.R. § 19.114 (1976).

Several pieces of correspondence and record request actions were then taken.  This culminated in a January 1977 letter from the RO informing the Veteran that the New Orleans VA Medical Center (VAMC) did not have treatment records since March 1976.  The RO told the Veteran that further action on the claim awaited his reply.  However, no further action was required to have an SOC issued so that he could perfect the appeal.  One should have been issued.

Nothing further regarding the head injury and headaches claims was received until a new claim was filed by the Veteran in September 2012.  After the Veteran filed an NOD with the September 2013 rating decision as to these claims, an SOC was issued in November 2014, and he perfected the appeal in December 2014.  While the issues were characterized as claims to reopen requiring the submission of new and material evidence, the appeal in fact has been pending for many decades.  The November 2014 SOC fulfilled the requirement set in motion by the Veteran's November 1976 NOD.  Thus, rather than pending from the September 2012 claim, the Board will address the scope of the appeal as one pending since the original August 1975 claims.
II.  Service Connection

General Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. § 1110; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Service connection may be granted for certain chronic diseases listed at 38 C.F.R. § 3.309(a), such as diabetes mellitus and hypertension, if manifested to a compensable degree within one year from the date of separation from service.  See 38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).  .

Additionally, if a veteran was exposed to an herbicide agent during active military, naval, or air service, certain enumerated diseases, including diabetes mellitus type II, shall be service-connected if the requirements of §3.307(a)(6) are met even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of §3.307(d) are also satisfied.  38 U.S.C. § 1116; 38 C.F.R. § 3.309(e).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.
Head Injury and Headaches

The Veteran seeks service connection for TBI (claimed as cerebral concussion) and headaches, both of which he attributes to a 1967 slip-and-fall accident during service.  See Board Hearing Transcript, p. 8.  He testified that the only thing he remembers is waking up in the hospital, and that he was hospitalized for two days because he "had a concussion."  Id.  He added that he does not "remember or recall what they did for me but I know I was there for two days in the hospital for it."  Id.

Service treatment records (STRs) confirm that on September 19, 1967 the Veteran sustained a head injury during a slip-and-fall accident and was hospitalized for 3 days; from September 19-22, 1967.  X-rays of the skull were negative, but there was a bruise on the occipital area of the skull and hospital records describe the Veteran as incoherent and in obvious pain.  See STRs dated in September 19-20, 1967.  The diagnosis was cerebral concussion.  Thereafter, the Veteran began to have headaches (see, e.g., STRs dated in December 1968), which have continued since then.  See Board Hearing Transcript, pp. 8-9.  There is no medical evidence of a head injury, or headaches, prior to the September 1967 incident.  

Although VA medical records dated in 1975 describe the Veteran as reporting a head injury at his age of 4 and of headaches since then, there is no medical evidence of said in claims file, and a head injury was not reported or detected during the Veteran's enlistment examination.  Further, owing to the 1967 bang on the back of his head and the severity of his headaches and dizziness when he presented for treatment in 1975, it is reasonable to assume that the Veteran was impaired at the time of the 1975 statements.  In any event, there is no medical or lay evidence of a head injury, or headaches, prior to the September 1967 incident during service.  The presumption of soundness on entry into service therefore applies in this case and it is not rebutted.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

In this regard, the Board notes that on VA TBI examination in August 2013, the question posed to the examiner was whether the Veteran's headaches "which clearly and unmistakably existed prior to service," were aggravated beyond its natural progression by the head injury that occurred in-service.  See examination report, p. 7.  Since a head/headaches disorder did not clearly and unmistakably pre-exist the Veteran's entry into service, this instruction was in error.  Thus, the examiner's conclusion that there were no TBI residuals is not persuasive.

In sum, the evidence confirms that the Veteran sustained a head injury/cerebral concussion with ensuing headaches during service, but not before; and post-service medical records show that he continues to suffer from headaches and dizziness.  See also statements from Veteran's family, friends, and former employer regarding the Veteran's headaches.  The weight of the evidence thus favors the claim.  This is particularly so when resolving reasonable doubt in the Veteran's favor.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  Service connection for a head injury/cerebral concussion and headaches is accordingly warranted.

Diabetes and Hypertension

The Veteran also seeks service connection for diabetes and hypertension, which he says is due to Agent Orange exposure.  See August 2017 Board Hearing Transcript, p. 12.  During his hearing the Veteran and his spouse testified that the Veteran was diagnosed with diabetes, and with hypertension, about 6-7 years ago.  Transcript, p. 7.

The Veteran does not allege, and the evidence does not show, that he was diagnosed with or treated for diabetes mellitus or hypertension during service or within one year.  

As for a post-service diagnosis, VA medical records dating from January 2011 do reflect diagnoses of diabetes mellitus and hypertension.  See also Veteran's August 2017 testimony that he was diagnosed with diabetes and hypertension about 6-7 years ago.  However, this is more than 40 years after the Veteran's 1969 separation from service, and there is insufficient evidence of an earlier diagnosis of diabetes, or hypertension, such as within one year after separation from service.  There is also no lay or medical evidence of a direct link between the Veteran's remote onset diabetes and his military service.  Service connection for diabetes mellitus type II on a direct basis under 38 C.F.R. § 3.303 or under the presumptive provisions of 38 C.F.R. § 3.309(a) is therefore not warranted.

As for the Veteran's theory of entitlement due to Agent Orange exposure, while military records confirm that he served in the official waters of the Republic of Vietnam during the Vietnam War, the ship (U.S.S. RAMSEY) that the Veteran served on is not on the list of vessels shown to have been in the inland waterways or otherwise associated with service in Vietnam and herbicide exposure during the Veteran's time in service.  See VBA's Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents (updated Jan. 2, 2018).  This research does show that the U.S.S. RAMSEY did dock to the pier at Da Nang Harbor on November 24 and 30, 1969, and on January 6, 1973.  However, this was after the Veteran's service.  Moreover, the Veteran does not allege, and military records do not show, that he set foot in Vietnam.  The Veteran's exposure to herbicides/Agent Orange during his presence in the waters off Vietnam may therefore not be presumed.  38 C.F.R. § 3.307(a)(6)(iii) through (v).  

Nevertheless, the Veteran is not precluded from establishing service connection for diabetes mellitus type II under 38 C.F.R. § 3.309(e) with sufficient proof of actual direct exposure.  See, e.g., Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (holding that a veteran is also entitled to service connection if he can establish that a disability warrants service connection on a direct or presumptive basis). 

In this case, the Veteran has not presented sufficient evidence of actual direct exposure to Agent Orange during service; instead, he is requesting that his exposure be presumed based on his naval service in Republic of Vietnam during the Vietnam War.  However, as stated before, the Veteran did not serve on a vessel that operated in the inland waterways of Vietnam during his time in-service; and he has not provided an alternative theory as to how his alleged exposure occurred.  See JSRRC Coordinator's September 2, 2011 Formal Finding of a Lack of Information Required to Corroborate Herbicide (Agent Orange) Exposure.  The Board consequently finds that this aspect of the Veteran's claim, namely, that he was exposed to Agent-Orange during service, is not substantiated.  Thus, the in-service injury, disease or event element of the claim is not established.

The Board accordingly finds that the preponderance of the evidence is against the claims under all contended theories.  As such, the benefit-of-the-doubt doctrine does not apply and service connection for diabetes mellitus and hypertension is therefore not warranted.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for head injury/cerebral concussion granted.

Service connection for headaches is granted.

Service connection for diabetes mellitus is denied.

Service connection for hypertension is denied.


REMAND

In addition to the foregoing, the Veteran seeks service connection for tinnitus.  In June 2011 he was afforded a VA examination, and according to that examiner the Veteran denied tinnitus.  However, he now says that he has a constant "drum" sound and "sometimes like a ringing" (see 2017 Board Hearing Transcript, p. 6), which is significant since he is service connected for bilateral hearing loss as a result of in-service noise exposure.  As such, he should be afforded a new VA examination to determine if he in fact has tinnitus and whether it is related to service.

Finally, and with regard to the claim for a psychiatric disorder, medical records indicate that the Veteran's psychiatric complaints may be related to his physical health.  This is significant since the Veteran has now been service connected for a head injury and headaches.  The Board is also mindful that the Veteran served in a warzone and received a battle star, and the Veteran indicates that his psychiatric complaints may be related to that service.  The Veteran should therefore be afforded a new VA examination.  

On remand, the claims file should be updated to include VA medical records dated after March 2011.

Accordingly, these issues are REMANDED for the following actions:

1.  Associate the Veteran's medical records dated after March 2011 with the claims file.  Any other pertinent records identified by the Veteran during the course of the remand should also be obtained and associated with the claims file, following the receipt of any necessary authorizations from the Veteran.

2.  Schedule the Veteran for a VA examination with regard to his claim for service connection for tinnitus.  The examiner must discuss the Veteran's current complaints and symptoms with the Veteran and document the Veteran's assertions in the examination report.  The record should be reviewed by the examiner.  

a. The examiner is specifically requested to advise as to whether the Veteran has tinnitus; and, if so, 

b. whether it is at least as likely as not (50 percent or greater probability) that the Veteran's tinnitus is related to some incident of his active duty service, to include noise exposure.

A rationale for all opinions reached must be provided. 

3.  Schedule the Veteran for a VA psychiatric (including PTSD) examination with regard to his service connection claim.  The record, to include a copy of this remand, must be reviewed by the examiner.  The examiner must discuss the Veteran's military and medical history, and current complaints and symptoms, with the Veteran and document the Veteran's assertions in the examination report.  

First, the examiner should identify the Veteran's current psychiatric disorder(s), including whether he meets the criteria for PTSD.

After clinical assessment, the examiner is requested to opine, for each psychiatric disorder found on examination or in prior medical records, as to whether it is at least as likely as not (50 percent or greater probability) that the disorder began during active duty service or is related to some incident of the Veteran's active duty service.

If PTSD is present, the examiner is also requested to provide an opinion as to whether the Veteran's PTSD is related to some incident of his service, including the cerebral concussion during service; the Veteran's service in Vietnam; or some other event.

Additionally, the examiner should provide an opinion as to whether the Veteran has a psychiatric disorder that was caused by, or aggravated by, a service-connected disability, including head injury, headaches and hearing loss.

Aggravation is an increase in severity beyond a temporary flare-up or the natural progress of the disease.

A rationale for all opinions reached must be provided. 

4.  Finally, readjudicate the claims remaining on appeal.  If any benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


